UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. Otter Creek Long/Short Opportunity Fund Annual Report October 31, 2014 Investor Class [OTCRX] Institutional Class [OTTRX] TABLE OF CONTENTS Shareholder Letter 1 - 3 Performance Information and Allocation of Portfolio Holdings 4 Schedule of Investments 5 - 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 - 15 Notes to Financial Statements 16 - 23 Report of Independent Registered Public Accounting Firm 24 Expense Example 25 - 26 Trustees and Executive Officers 27 - 28 Additional Information 29 Privacy Notice 30 December 5, 2014 Otter Creek Long/Short Opportunity Fund (OTTRX/OTCRX) Dear Fellow Shareholders, Since its launch on December 30, 2013 through October 31, 2014, the Otter Creek Long/Short Opportunity Fund (Institutional Class Shares) has produced a total return of +11.00%, compared to a +11.44% total return for the S&P 500 Index.The Fund’s long and short investments contributed approximately 10.7% and 0.4% to the total return, respectively.The largest positive contributor during the period was a long common stock position which contributed 1.28%.The largest detractor was a short position that reduced performance by 0.92%.We maintained long exposure of 68.37% and short exposure of 51.51% on average during the period, resulting in a net exposure of 16.86%.All equity exposures are expressed as delta-adjusted percentages. As of October 31, 2014, we maintain the following exposures: Long Short Net Gross Market Value as a % of Equity 76.8% -38.4% 38.4% 115.2% Delta-Adjusted Equity Exposure 74.3% -48.7% 25.6% 123.0% The goal of the Fund is to generate absolute risk-adjusted returns with a focus on long-term capital appreciation and below-average volatility by investing in opportunities, both long and short, that are driven by intensive fundamental analysis.Below we show the Fund’s volatility and correlation, as expressed by its standard deviation relative to the S&P 500 Index.Figures presented are since inception. OTTRX
